Eccleston, J.,
delivered the opinion of this court.
The clepree appealed from dismissed the bill, upon the *357ground, that the judgment presented in defence is a proper set-off against the claim of the complainants. Believing, as we do, that the circumstances disclosed by the record are ¡sufficient to sustain the decision below, the decree will be affirmed. See Smith & Talbott vs. Donnell, 9 Gill, 89. Ferris, et al., vs. Burton, 1 Vermont Rep., 439, 455.
(Decided July 11th, 1860.)

Decree affirmed, with costs to the appellees.